This is an appeal from a decision of the State Industrial Board made on April 14, 1939, disallowing a claim for compensation under the Workmen’s Compensation Law. Claimant contends that he was injured in May or June, 1935. He says he was lifting heavy packages which caused him to sustain a strain resulting in a hernia. He did not give notice of this alleged accident to the employer until almost two years later and the present application was for an award to cover the expenses of an operation. The State Industrial Board found that he did not sustain an industrial accident and also that written notice of the injury was not given within the time prescribed by section 18 of the Workmen’s Compensation Law, which failure the Board refused to excuse. Decision unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ.